Citation Nr: 1646308	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-26 770	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain status-post rotator cuff repair prior to October 8, 2014, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected migraine headaches; and from a December 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected left shoulder strain status-post rotator cuff repair.  The Veteran timely appealed.

In October 2014, the Veteran testified during a hearing before the undersigned at the RO.

In December 2014, the Board remanded the matter for further development.

When this matter was last before the Board, the migraine headaches were evaluated as 30 percent disabling, and the left shoulder strain, status-post rotator cuff repair, was evaluated as 10 percent disabling.  In an August 2015 rating decision, the Appeals Management Center (AMC) increased the evaluation of the service-connected migraine headaches to 50 percent disabling, and increased the evaluation of left shoulder strain, status-post rotator cuff repair, to 30 percent disabling, effective October 8, 2014.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because the maximum benefit was not granted, the issues of entitlement to higher evaluations remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1997 to September 2005.

2.  On August 23, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


